COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  FRANCISCO VALLES,                             §               No. 08-18-00061-CR

                       Appellant,               §                  Appeal from the

  v.                                            §                409thDistrict Court

  THE STATE OF TEXAS,                           §             of El Paso County, Texas

                       State.                   §               (TC# 20150D02069)

                                                §
                                           ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until August 19, 2018. NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BECONSIDERED

BY THIS COURT.

       It is further ORDERED that Natalie Martinez, Official Court Reporter for the 409th

District Court, for El Paso County, Texas, prepare the Reporter’s Record for the above styled

and numbered cause and forward the same to this Court on or before August 19, 2018.

       IT IS SO ORDERED this 24th day of July, 2018.


                                     PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.